PARKER, Acting Chief Judge.
Publix Supermarkets, Inc. (Publix), petitions for a writ of certiorari requesting that this court quash the trial court’s order granting Bertie Martin’s (Martin) motion to compel answers to three interrogatories. We grant the petition for writ of certiorari as to interrogatories number 20 and number 24 and quash that portion of the trial court’s order. We deny the writ as to number 21 of the interrogatories without comment.
Publix is a defendant in a personal injury action filed by Martin, who *175was injured when she fell from a scale available to the public inside the supermarket. Absent a showing of a need and an inability to otherwise obtain the substantial equivalent without undue hardship, Martin is not entitled to compel discovery of the information contained in the incident reports of Publix. Therefore, we grant the writ and quash the trial court’s order as to interrogatories number 20 and number 24. See Albertsons, Inc. v. Howells, 518 So.2d 291 (Fla. 2d DCA 1987); Intercontinental Properties, Inc. v. Samy, 685 So.2d 1035 (Fla. 3d DCA 1997). This does not preclude Martin from requesting Publix to furnish her the name and address of any person who has fallen off a similar scale in any Publix Supermarket over the past five years, the date of that incident, and the location of the supermarket. See Cunningham v. Anchor Hocking Corp., 558 So.2d 93 (Fla. 1st DCA 1990).
The petition for writ of certiorari is granted in part and denied in part.
ALTENBERND and CASANUEVA, JJ., Concur.